Citation Nr: 1411493	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for ganglion cyst of the left wrist with moderate tendonitis and median nerve neuritis with carpal tunnel release (minor) and degenerative arthritis.

2.  Entitlement to an initial compensable disability rating for scar of the left wrist, status-post carpel tunnel release surgery.  

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to January 1965, from May 1968 to August 1969, and from December 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Although the Veteran was scheduled for a Board video-conference hearing before a Veterans Law Judge in March 2012, he failed to appear and has not shown good cause as to why he missed the hearing. The hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).
 
This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a December 2013 Brief, the Veteran's representative stated that the Veteran maintains that since his last VA examination in July 2011 his left wrist disorder and scar had become worse.  The representative stated that a more recent VA examination is warranted to determine the current severity of the conditions.  Therefore, on remand the Veteran should be afforded appropriate VA examinations, as set forth below.

In addition, review of the VA treatment records shows that the Veteran has reported receiving physical therapy for his service-connected left wrist disability in Bartlesville, Oklahoma.  See VA treatment record, dated in January 2011.  However, these records are not associated with the claims folder or the Veteran's Virtual VA file, and there is no indication that a request for such records has been made.  Therefore, on remand, a request for his physical therapy treatment reports should be undertaken.

Although the Veteran has not indicated what he believes to be the cause of his claimed left shoulder disorder, review of his statements of record appears to indicate that he is claiming the condition is related to his service-connected left wrist ganglion cyst, status-post carpel tunnel release disability.  Moreover, because the Veteran did not appear for his originally-scheduled VA/QTC examination in August 2009, and the examiners who performed the subsequent February 2010 and July 2011 examinations did not examine for a left shoulder disorder, it is unclear whether his left shoulder condition is related to service or is secondary to an already service-connected disability.  Accordingly, an examination and opinion are needed.  
Moreover, because the Veteran was never provided with VCAA notice on secondary service connection, on remand, he should be provided such notice.

Finally, a VA treatment record dated October 26, 1998 notes that the Veteran complained of left shoulder problems.  There are no VA outpatient treatment records dated prior to this time.  On remand, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning the claim for service connection for a left shoulder disorder, as secondary to the service-connected left wrist disorder.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's complete physical therapy records from the provider in  Bartlesville, Oklahoma.  

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 1991 to May 2000, and from May 2012 forward.  

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left shoulder.  All relevant diagnostic tests, including x-rays if indicated, should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.

The orthopedic examiner must identify all current disorders of the left shoulder.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current left shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current left shoulder disorder was either (a) caused by, or (b) aggravated by, the Veteran's service-connected left wrist disorder.

A complete rationale for all opinions expressed must be included in the examination report.

5.  Schedule the Veteran for an appropriate VA examination of his left wrist.  All relevant diagnostic tests, including x-rays if indicated, should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left wrist disability, to include any orthopedic, neurological, and scar residuals. 

The examiner should report the range of motion of the left wrist, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is objective evidence of ankylosis of the left wrist and if so, the degree of such.

The examiner should state whether the Veteran has arthritis of any fingers associated with his left wrist disorder, and if so, provide findings as to the severity of those residuals.

The examiner should describe in detail the Veteran's left wrist scar.

The examiner should discuss the extent, if any, of paralysis of the nerves involved (mild, moderate, moderately severe, severe, or complete) in the Veteran's left wrist disorder.

A complete rationale for all opinions expressed must be included in the examination report.

6.  Finally, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



